Underwood, Judge.
This is an appeal from the denial of a "Petition in Equity to set aside Void Order” in which John S. Boswell, Sr. had been held in contempt of court. The trial court in denying the petition recited that Boswell had failed to present evidence or make any showing sufficient to set aside the contempt order, and we are not prepared to hold otherwise. He has not brought up a transcript of the evidence nor otherwise met his burden of demonstrating error affirmatively by the record as he is required to do (Redwing Carriers v. Knight, 143 Ga. App. 668, 674 (239 SE2d 686) (1977)), and "the judgment of the trial court will not be disturbed where the record does not show error.” Craigmiles v. Craigmiles, 237 Ga. 498 (228 SE2d 882) (1976).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.